Exhibit 10.11
AMENDMENT NO. 2


AMENDMENT NO. 2 (this “Amendment”) dated as of June 29, 2012 among MOLSON COORS
BREWING COMPANY (the “Company”), MOLSON COORS BREWING COMPANY (UK) LIMITED,
MOLSON CANADA 2005, MOLSON COORS CANADA INC. AND MOLSON COORS INTERNATIONAL LP
(together with the Company, collectively, the “Borrowers”), the Lenders that are
signatories to this Amendment and DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as Administrative Agent under the Credit Agreement referred to below
(the “Administrative Agent”).


The Borrowers, the lenders parties thereto and the Administrative Agent are
parties to a Credit Agreement dated as of April 3, 2012 (as amended,
supplemented or otherwise modified and in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”).


The Company has requested that the “Guarantee Requirement” be amended to exclude
Molson Coors European Holdco Limited from the requirement to Guarantee the
Obligations of the UK Borrowing Subsidiaries specified in clause (iv) of the
definition of “Guarantee Requirement”.


The parties hereto wish now to amend the Credit Agreement in certain respects,
and, accordingly, the parties hereto hereby agree as follows:


Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.


Section 2. Amendments. Subject to the receipt by Administrative Agent of
counterparts of this Amendment executed by Company and each Guarantor, but
effective as of the date hereof, the Credit Agreement shall be amended as
follows:


2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.


2.02. Certain Defined Terms. The definition of “Guarantee Requirement” set forth
in Section 1.01 of the Credit Agreement shall be amended by adding the following
sentence immediately at the end thereof:


“Notwithstanding the provisions of clause (iv) of the foregoing sentence, Molson
Coors European Holdco Limited shall not be required to execute a Subsidiary
Guarantee Agreement.”


Section 3. Representations and Warranties. Each Borrower represents and warrants
to the Agents and the Lenders that (a) the representations and warranties set
forth in Article III of the Credit Agreement (after giving effect to the
amendments contemplated herein), other than those set forth in Sections 3.04(b)
and 3.06(a) thereof, and in each of the other Loan Documents are true and
correct on and as of the date hereof as if made on and as of the date hereof
unless such representations and warranties expressly relate to an earlier date,
in which case they are true on and as of such date, and as if each reference in
said Article III to “this Agreement” included reference to this Amendment, and
(b) no Default shall have occurred and be continuing.






--------------------------------------------------------------------------------


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions: (a) the Administrative Agent shall have received
counterparts of this Amendment signed by each of the Borrowers, the Subsidiary
Guarantors and the Required Lenders and (b) each Agent and the Lenders shall
have received payment of all reasonable fees and expenses (including fees and
disbursements of special counsel for the Administrative Agent) payable under the
Credit Agreement in respect of this Amendment and invoiced two days prior to the
date hereof.


Section 5. Confirmation of Guarantee. The Company (a) confirms its obligations
under the guarantee set forth in Article VIII of the Credit Agreement, (b)
confirms that its obligations under the Credit Agreement as amended hereby are
entitled to the benefits of such guarantee, (c) confirms that its obligations
under the Credit Agreement as amended hereby constitute “Obligations” (as
defined in the Credit Agreement) and (d) agrees that the Credit Agreement as
amended hereby is the Credit Agreement under and for all purposes of such
guarantee.


Section 6. Effect of the Amendment. Each of the Company and each Subsidiary
Guarantor acknowledges and agrees that the amendment set forth in Section 2
above shall be limited as written and nothing contained herein shall, by
implication or otherwise, be deemed to constitute a waiver, amendment or consent
to any other term, provision or condition of the Credit Agreement or any other
Loan Document or limit, impair or prejudice any right or remedy that any party
hereto may have or may in the future have under the Credit Agreement or any
other Loan Document, which shall remain in full force and effect, and the
Lenders hereby reserve all such rights and remedies. Except as set forth herein,
the terms, provisions and conditions of the Credit Agreement shall remain
unchanged and in full force and effect.


Section 7. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of a counterpart by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


MOLSON COORS BREWING COMPANY    
    
    By        /s/ Julio O. Ramirez            
        Name: Julio O. Ramirez
Title: VP, Treasurer, Tax & Strategic Finance
        
MOLSON CANADA 2005

    By        /s/ Wouter Vosmeer            
        Name: Wouter Vosmeer
Title: Chief Financial Officer


By        /s/ Kelly L. Brown             





--------------------------------------------------------------------------------


        Name: Kelly L. Brown
Title: Chief Legal Officer
MOLSON COORS INTERNATIONAL LP    
    
    By        /s/ Julio O. Ramirez        
        Name: Julio O. Ramirez
Title: VP, Treasurer, Tax & Strategic Finance


MOLSON COORS CANADA INC.    
    
    By        /s/ Wouter Vosmeer        
        Name: Wouter Vosmeer
Title: Chief Financial Officer


By        /s/ Kelly L. Brown         
        Name: Kelly L. Brown
Title: Chief Legal Officer

MOLSON COORS BREWING COMPANY (UK) LIMITED

By
    /s/ Susan Albion         
    Name: Susan Albion

Title: Legal Director


ADMINISTRTIVE AGENT:


DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent


By: /s/ Heidi Sandquist            
Title: Director


By:    _____________________________
Title:


Lenders


Canadian Imperial Bank of Commerce, New York Agency
                            
By:     /s/ Dominic Sorresso         
Name: Dominic Sorresso
Title : Authorized Signatory
        
By:     /s/ Jonathan Kim        
Name: Jonathan Kim
Title : Authorized Signatory






--------------------------------------------------------------------------------


Royal Bank of Canada    


By:     /s/ David Cole            
Name: David Cole
Title : Authorized Signatory


Credit Suisse AG, Cayman Islands Branch


By:     /s/ Karl Studer            
Name: Karl Studer
Title : Director
        
By:     /s/ Stephan Brechtbuehl         
Name: Stephan Brechtbuehl     
Title : Assistant Vice President


HSBC Bank USA, National Association    


By:     /s/ Hans Y. Lin            
Name: Hans Y. Lin
Title : Senior Vice President


UNICREDIT BANK AG, NEW YORK BRANCH


By:     /s/ Annett Guderian         
Name: Annett Guderian
Title : Director


By:     /s/ Betsy Hudson         
Name: Betsy Hudson
Title : Associate


Bank of the West        


By:     /s/ Terry A. Switz, Jr.         
Name: Terry A. Switz, Jr.
Title : Senior Relationship Manager


Credit Suisse AG, Cayman Islands Branch


By:     /s/ Karl Studer            
Name: Karl Studer
Title : Director
    
DEUTSCHE BANK AG NEW YORK BRANCH

By    /s/ Heidi Sandquist         
Name: Heidi Sandquist    
Title: Director    





--------------------------------------------------------------------------------



By    /s/ Ming K. Chu            
Name: Ming K. Chu    
Title: Vice President


Bank of America, N.A.
By        /s/ John H. Schmidt        
Name: John H. Schmidt    
Title: Director
    
UBS AG, Stamford Branch
    
By     /s/ Irja R. Otsa            
Name: Irja R. Otsa
Title: Associate Director
        
By     s/s Mary E. Evans            
Name: Mary E. Evans
Title: Associate Director


Morgan Stanley Bank, N.A.


By     /s/ Brendan MacBride        
Name: Brendan MacBride
Title: Authorized Signatory
    
Wells Fargo Bank, National Association


By:     /s/ Mark Holm            
Name: Mark Holm
Title : Managing Director


BMO Harris Financing Inc.,


By:     /s/ Robert H. Wolohan        
Name: Robert H. Wolohan
Title : Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD


By:     /s/ Christine Howatt        
Name: Christine Howatt
Title : Authorized Signatory


Lloyds TSB Bank PLC, as Lender


By:     /s/ Candi Obrentz        
Name: Candi Obrentz
Title : Vice President – 0013




--------------------------------------------------------------------------------




By:     Julia R. Franklin        
Name: Julia R. Franklin
Title: Vice President – F014


Cooperative Centrale Raiffeisen-Boerenleenbank, B.A. “Rabobank Nederland”, New
York Branch


By:     /s/ Pamela Beal            
Name: Pamela Beal
Title : Executive Director


By:     /s/ Sue Chen- Holmes        
Name: Sue Chen-Holmes
Title : Vice President


Toronto Dominion (New York) LLC        


By:     /s/ Debbi L. Brito        
Name: Debbi L. Brito
Title : Authorized Signatory


Citibank N.A.        


By:     /s/ Nicholas Pateros        
Name: Nicholas Pateros
Title : Vice President


Each undersigned Subsidiary Guarantor (a) confirms its obligations under the
guarantee set forth in the Subsidiary Guarantee Agreement, (b) confirms that its
obligations under the Credit Agreement as amended hereby are entitled to the
benefits of the Subsidiary Guarantee Agreement, (c) confirms that its
obligations under the Credit Agreement as amended hereby constitute
“Obligations” (as defined in the Subsidiary Guarantee Agreement) and (d) agrees
that the Credit Agreement as amended hereby is the Credit Agreement under and
for all purposes of the Subsidiary Guarantee Agreement.


MOLSON COORS BREWING COMPANY (UK) LIMITED


By     /s/ Susan Albion        
Name:    Susan Albion
Title:    Legal Director


MOLSON CANADA 2005


By     /s/ Wouter Vosmeer        
Name:    Wouter Vosmeer
Title:     Chief Financial Officer


By     /s/ Kelly L. Brown        
Name:    Kelly L. Brown




--------------------------------------------------------------------------------


Title:     Chief Financial Officer
    
MOLSON COORS INTERNATIONAL LP
    
By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     VP, Taxation and Treasurer


COORS BREWING COMPANY


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     VP - Taxation and Treasurer


CBC HOLDCO LLC


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     VP - Taxation and Treasurer


CBC HOLDCO 2 LLC


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     VP - Taxation and Treasurer


MC HOLDING COMPANY LLC


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     VP, Taxation and Treasurer


MOLSON COORS CAPITAL FINANCE ULC


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     Treasurer
    
MOLSON COORS INTERNATIONAL GENERAL, ULC


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     Treasurer


COORS INTERNATIONAL HOLDCO, ULC


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     Treasurer




--------------------------------------------------------------------------------




MOLSON COORS CALLCO ULC


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     Treasurer


MOLSON Inc.


By     /s/ Wouter Vosmeer        
Name:    Wouter Vosmeer
Title:     Chief Financial Officer


MOLSON COORS HOLDINGS LIMITED


By     /s/ Susan Albion        
Name:    Susan Albion
Title:     Director


GOLDEN ACQUISITION


By     /s/ Susan Albion        
Name:    Susan Albion
Title:     Director


NEWCO3, INC.


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     Treasurer


MOLSON COORS HOLDCO, INC.


By     /s/ Julio O. Ramirez        
Name:    Julio O. Ramirez
Title:     VP - Taxation and Treasurer


